Exhibit 10.14

AKAMAI TECHNOLOGIES, INC.

Restricted Stock Unit Agreement

Granted Under the 2006 Stock Incentive Plan

1. Grant of Award.

This Agreement evidences the grant by Akamai Technologies, Inc., a Delaware
corporation (the “Company”) on                     , 20     (the “Grant Date”)
to you (the “Participant”) of              restricted stock units of the Company
(individually, an “RSU” and collectively, the “RSUs”), subject to the terms and
conditions set forth in this Restricted Stock Unit Agreement (the “Agreement”)
and the 2006 Stock Incentive Plan (the “Plan”). Each RSU represents the right to
receive one share of the common stock, par value $.01 per share, of the Company
(“Common Stock”) as provided in this Agreement. The shares of Common Stock that
are issuable upon vesting of the RSUs are referred to in this Agreement as
“Shares.” Capitalized terms used but not defined in this Agreement shall have
the meanings specified in the Plan.

2. Vesting; Forfeiture.

Subject to the terms and conditions of this Agreement and provided that the
Participant continues to provide services until the Vesting Date (as defined
below):

(a) This award shall vest as to 33% of the original number of RSUs on the first
anniversary of the Grant Date and as to an additional 8.375% of the original
number of RSUs at the end of each successive full three-month period thereafter;
provided, however, that if any of the foregoing dates is not a business day,
then vesting shall occur on the next succeeding business day. The date on which
RSUs vest may be referred to herein as the “Vesting Date.”

(b) Except as otherwise provided in this Section 2, RSUs shall not continue to
vest unless the Participant is, and has been at all times since the Grant Date,
an employee, officer or director of, or consultant or advisor to, the Company.

(c) In the event that the Participant’s employment with the Company ceases or is
terminated for any reason, including by reason of death or disability, other
than “Cause” (as defined below), then the number of RSUs which shall be vested
shall be the number that are vested as of the date of actual termination. For
purposes of this Section 2, “Cause” shall mean unsatisfactory job performance
(as determined by the Company), willful misconduct, fraud, gross negligence,
disobedience or dishonesty. In the event that the Participant’s employment with
the Company is terminated for Cause, all unvested RSUs shall be forfeited
effective as of the date of termination.

(d) For purposes of this Agreement, employment with the Company shall include
employment with a parent, subsidiary, affiliate or division of the Company.

3. Distribution of Shares.

(a) The Company will distribute to the Participant (or to the Participant’s
estate in the event that his or her death occurs after a Vesting Date but before
distribution of the corresponding Shares), the Shares of Common Stock
represented by RSUs that vested on such vesting date as soon as administratively
practicable after each vesting date (each such date of distribution is
hereinafter referred to as a “Settlement Date”) but in any event within the
period ending on the later to occur of the date that is two and one-half months
from the end of (i) Participant’s tax year that includes the applicable Vesting
Date or (ii) the Company’s tax year that includes the applicable Vesting Date.



--------------------------------------------------------------------------------

(b) The Company shall not be obligated to issue to the Participant the Shares
upon the vesting of any RSU (or otherwise) unless the issuance and delivery of
such Shares shall comply with all relevant provisions of law and other legal
requirements including, without limitation, any applicable federal or state
securities laws and the requirements of any stock exchange upon which shares of
Common Stock may then be listed.

(c) Neither the Company nor the Participant shall have the right to accelerate
or defer the deliver of any shares under this Agreement except to the extent
specifically permitted under Section 409A of the Internal Revenue Code of 1986,
as amended.

4. Restrictions on Transfer.

The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any RSUs, or any interest therein, except by will or the laws of descent and
distribution.

5. Dividend and Other Shareholder Rights.

Except as set forth in the Plan, neither the Participant nor any person claiming
under or through the Participant shall be, or have any rights or privileges of,
a stockholder of the Company in respect of the Shares issuable pursuant to the
RSUs granted hereunder until the Shares have been delivered to the Participant.

6. Provisions of the Plan; Acquisition Event or Change in Control Event .

(a) This Agreement is subject to the provisions of the Plan, a copy of which is
made available to the Participant with this Agreement.

(b) Upon the occurrence of an Acquisition Event (as defined in the Plan) that is
not a Change in Control Event (as defined in the Plan), each RSU (whether vested
or unvested) shall inure to the benefit of the Company’s successor and shall
apply to the cash, securities or other property which the Common Stock was
converted into or exchanged for pursuant to such Acquisition Event in the same
manner and to the same extent as they applied to the Common Stock subject to
such RSU.

(c) Upon the occurrence of a Change in Control Event (regardless of whether such
event also constitutes an Acquisition Event), each RSU shall become exercisable,
realizable or vested as to number of RSUs as would be vested pursuant to
Section 2(a) as though the Grant Date were the date that is one year prior to
the Grant Date.

7. Withholding Taxes.

(a) Regardless of any action the Company or the Participant’s employer
(“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related withholding (“Tax-Related
Items”), the Participant acknowledges that the ultimate liability for all
Tax-Related Items legally due by him or her is and remains the Participant’s
responsibility and that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Restricted Stock Unit award, including the
grant and vesting of the Restricted Stock Units, the receipt of cash or any
dividends or dividend equivalents; and (2) do not commit to structure the terms
of the award or any aspect of the Restricted Stock Units to reduce or eliminate
the Participant’s liability for Tax-Related Items.

 

- 2 -



--------------------------------------------------------------------------------

(b) In the event that the Company, subsidiary, affiliate or division is required
to withhold any Tax-Related Items as a result of the award or vesting of the
Restricted Stock Units, or the receipt of cash or any dividends or dividend
equivalents, the Participant shall pay or make adequate arrangements
satisfactory to the Company, subsidiary, affiliate or division to satisfy all
withholding and payment on account obligations of the Company, subsidiary,
affiliate or division. The obligations of the Company under this Agreement,
including the delivery of shares upon vesting, shall be conditioned on
compliance by the Participant with this Section 7. In this regard, the
Participant authorizes the Company and/or the Employer to withhold all
applicable Tax-Related Items legally payable by the Participant from his or her
wages or other cash compensation paid to the Participant by the Company and/or
the Employer. Alternatively, or in addition, if permissible under local law, the
Company may withhold in shares of Common Stock an amount of shares sufficient to
cover the Participant’s tax liability.

(c) The Participant will pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
as a result of the Participant’s participation in the Plan or the Participant’s
award that cannot be satisfied by the means previously described.

(d) As a condition to receiving any Shares, on the date of this Agreement,
Participant must execute the Irrevocable Standing Order to Sell Shares attached
hereto, which authorizes the Company and Charles Schwab & Co., Inc. (or such
substitute brokerage firm as is contracted to manage the Company’s employee
equity award program, the “Broker”) to take the actions described in
Section 7(b) and this Section 7(d) (the “Standing Order”).

(e) Participant understands and agrees that the number of Shares that the Broker
will sell will be based on the closing price of the Common Stock on the last
trading day before the applicable Vesting Date. The Participant agrees to
execute and deliver such documents, instruments and certificates as may
reasonably be required in connection with the sale of the Shares pursuant to
this Section 7.

(f) Participant agrees that the proceeds received from the sale of Shares
pursuant to Section 7(d) will be used to satisfy the Tax-Related Items and,
accordingly, Participant hereby authorizes the Broker to pay such proceeds to
the Company for such purpose. Participant understands that to the extent that
the proceeds obtained by such sale exceed the amount necessary to satisfy the
Tax-Related Items, such excess proceeds shall be deposited into the Participants
account with Broker. Participant further understands that any remaining Shares
shall be deposited into such account.

(g) The Participant represents to the Company that, as of the date hereof, he is
not aware of any material nonpublic information about the Company or the Common
Stock. The Participant and the Company have structured this Agreement to
constitute a “binding contract” relating to the sale of Common Stock pursuant to
this Section 7, consistent with the affirmative defense to liability under
Section 10(b) of the Securities Exchange Act of 1934 under Rule 10b5-1(c)
promulgated under such Act.

8. Miscellaneous.

(a) No Rights to Employment. The Participant acknowledges and agrees that the
vesting of the RSUs pursuant to Section 2 hereof is earned only by continuing
service as an employee at the will of the Company (not through the act of being
hired or purchasing shares hereunder). The Participant further acknowledges and
agrees that the transactions contemplated hereunder and the vesting schedule set
forth herein do not constitute an express or implied promise of continued
engagement as an employee or consultant for the vesting period, for any period,
or at all.

 

- 3 -



--------------------------------------------------------------------------------

(b) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(c) Waiver. Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Board of Directors of the Company.

(d) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 4 of this
Agreement.

(e) Notice. All notices required or permitted hereunder shall be in writing and
deemed effectively given upon personal delivery or five days after deposit in
the United States Post Office, by registered or certified mail, postage prepaid,
addressed to the other party hereto at the address shown beneath his or its
respective signature to this Agreement, or at such other address or addresses as
either party shall designate to the other in accordance with this Section 8(e).

(f) Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and vice
versa.

(g) Entire Agreement; Conflicts and Interpretation. This Agreement and the Plan
constitute the entire agreement between the parties, and supersedes all prior
agreements and understandings, relating to the subject matter of this Agreement.
In the event of any conflict between this Agreement and the Plan, the Plan shall
control. In the event of any ambiguity in this Agreement, or any matters as to
which this Agreement is silent, the Plan shall govern including, without
limitation, the provisions thereof pursuant to which the Board of Directors (or
a committee thereof) has the power, among other things, to (i) interpret the
Plan, (ii) prescribe, amend and rescind rules and regulations relating to the
Plan and (iii) make all other determinations deemed necessary or advisable for
the administration of the Plan.

(h) Amendment. The Company may modify, amend or waive the terms of this
prospectively or retroactively, but no such modification, amendment or waiver
shall impair the rights of the Participant without his or her consent, except as
required by applicable law, NASDAQ or stock exchange rules, tax rules or
accounting rules. Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Board of Directors (or a committee thereof) of the Company. The waiver by either
party of compliance with any provision of this Agreement shall not operate or be
construed as a waiver of any other provision of this Agreement, or of any
subsequent breach by such party of a provision of this Agreement.

(i) Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of Delaware without regard to
any applicable conflicts of laws.

(j) Unfunded Rights. The right of the Participant to receive Common Stock
pursuant to this Agreement is an unfunded and unsecured obligation of the
Company. The Participant shall have no rights under this Agreement other than
those of an unsecured general creditor of the Company.

(k) Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the RSUs awarded under and participation in the
Plan or future options that may

 

- 4 -



--------------------------------------------------------------------------------

be awarded under the Plan by electronic means or to request the Participant’s
consent to participate in the Plan by electronic means. The Participant hereby
consents to receive such documents by electronic delivery and, if requested, to
agree to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written. Electronic acceptance of this
Agreement pursuant to the Company’s instructions to Participant (including
through an online acceptance process managed by the Company’s agent) is
acceptable.

 

AKAMAI TECHNOLOGIES, INC. By:  

 

Name: Title:

 

 

[Name of Participant] Address:

 

- 6 -



--------------------------------------------------------------------------------

IRREVOCABLE STANDING ORDER TO SELL SHARES

The Participant has been granted restricted stock units (“RSUs”) by Akamai
Technologies, Inc. (“Akamai”), which is evidenced by a restricted stock unit
agreement between me and Akamai (the “Agreement,” copy attached). Provided that
I remain employed by Akamai on each vesting date, the shares vest according to
the provisions of the Agreement.

I understand that on each vesting date, the shares issuable in respect of vested
RSUs (the “Shares”) will be deposited into my account at Charles Schwab & Co.,
Inc. (“Schwab”) and that I will recognize taxable ordinary income as a result.
Pursuant to the terms of the Agreement and as a condition of my receipt of the
Shares, I understand and agree that, for each vesting date, I must sell a number
of shares sufficient to satisfy all withholding taxes applicable to that
ordinary income. Therefore, I hereby direct Schwab to sell, at the market price
and on each vesting date listed above (or the first business day thereafter if a
vesting date should fall on a day when the market is closed), the number of
Shares that Akamai informs Schwab is sufficient to satisfy the applicable
withholding taxes, which shall be calculated based on the closing price of
Akamai’s common stock on the last trading day before each vesting date. I
understand that Schwab will remit the proceeds to Akamai for payment of the
withholding taxes.

I hereby agree to indemnify and hold Schwab harmless from and against all
losses, liabilities, damages, claims and expenses, including reasonable
attorneys’ fees and court costs, arising out of any (i) negligent act, omission
or willful misconduct by Akamai in carrying out actions pursuant to the third
sentence of the preceding paragraph and (ii) any action taken or omitted by
Schwab in good faith reliance upon instructions herein or upon instructions or
information transmitted to Schwab by Akamai pursuant to the third sentence of
the preceding paragraph.

I understand and agree that by signing below or effecting an online acceptance
of the Agreement, I am making an Irrevocable Standing Order to Sell Shares which
will remain in effect until all of the shares have vested. I also agree that
this Irrevocable Standing Order to Sell Shares is in addition to and subject to
the terms and conditions of any existing Account Agreement that I have with
Schwab.

 

 

Signature

 

Print Name

 

- 7 -